DETAILED ACTION
Response to Amendment
The amendments filed 06/02/2022 and 06/08/2022 have been entered. Applicant’s amendments to the claims have overcome every objection previously set forth in the Non-Final Office Action mailed 03/25/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3. 	Claim 7 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 7 (lines 11-12) recites “a rectangular cross-section having two longer cross-section sides”. However, what the sides are longer than is not specified. For purposes of examination, lines 11-13 of claim 7 will be read as follows: “wherein the turns of the flat-wire helical spring have a rectangular cross-section having two cross-section sides which extend parallel to a longitudinal axis of the flat-wire helical spring longer than two cross-section sides which extend radially from the longitudinal axis of the flat-wire helical spring; and”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 as best understood in light of the 112(b) issue noted above is/are rejected under 35 U.S.C. 103 as being unpatentable over Crank (US 20050049523 A1) in view of Nakagawa (US 20150265810 A1) and Heilman et al. (US 4003369 A), hereinafter Heilman.
	Crank teaches a guide wire (1100; fig. 11) designed for inserting into the tube of a nutritional probe (par. 0001), comprising: an insertion aid (1140) comprising a rounded portion (1140 is rounded; fig. 11) situated at a distal end of the guide wire (fig. 11); and a pliable transitional portion of the guide wire (1110) provided proximally behind the insertion aid (fig. 11); wherein the flexural stiffness of the pliable portion is less than that of a rest of the guide wire proximally adjoining it (par. 0002; one having ordinary skill in the art will recognize that the spring 1110 located at the distal end of a guide wire is the structural difference between the distal end of the guide wire 1100 and the proximal end 1131 of the guide wire 1110 responsible for the proximal end’s increased flexibility as described in par. 0002); wherein the pliable portion comprises a flat-wire helical spring, which consists of flat wire (1110 may be made of a rectangular or square wire; par. 0037 [par. 0083 states the coil 1110 is the of the same construction as the coil 110 described elsewhere in the disclosure]), is under prestress (in order to exhibit resilience, the helical spring must be under prestress) and has its turns lying axially against one another (fig. 11, par. 0038); 2wherein the turns of the flat-wire helical spring have a rectangular cross-section having two cross-section sides which extend parallel to a longitudinal axis of the flat-wire helical spring (fig. 3); and wherein the insertion aid is situated at a distal end of the flat-wire helical spring and the rest of the guide wire (fig. 11), which has a distal end inserted into the proximal end of the flat-wire helical spring (distal end 1132 of 1130 is inserted into the proximal end of the flat-wire helical spring 1110; fig. 11), is engaged by a few turns of the flat-wire helical spring (fig. 11), such that the insertion aid is proximally followed by the flat-wire helical spring (fig. 11), which in turn is proximally followed by the rest of the guide wire (fig. 11).
Crank fails to teach the flat wire is rolled. However, rolling is a manufacturing process for shaping wire, and any physical properties resulting from rolling the flat wire can be accomplished through other production methods such as stamping. Therefore the limitation that the flat wire be rolled is a product-by-process limitation and will not be given patentable weight. See MPEP § 2113, subsection I. 
Crank additionally fails to teach the rectangular cross-section has two cross-section sides extending parallel to a longitudinal axis of the flat-wire helical spring longer than two cross-section sides which extend radially from the longitudinal axis of the flat-wire helical spring. 
	However, Heilman teaches a guide wire (10; fig. 1a) comprising a flat-wire helical spring (col. 4:9-11) wherein the turns of said spring have a rectangular cross-section having two cross-section sides which extend parallel to a longitudinal axis of the flat-wire helical spring longer than two cross-section sides which extend radially from the longitudinal axis of the flat-wire helical spring (figs. 1a, 2c). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rectangular cross-section sides in Crank such that two longer cross-section sides of the rectangular cross-section extend parallel to a longitudinal axis as taught by Heilman as both these inventions and the claimed invention are directed towards guide wires comprising flat-wire helical springs and the references were well-known in the art prior to the effective filing date of the claimed invention. Crank teaches in par. 0037 that the wire used to form the helical spring can have any of a variety of cross-sectional shapes and dimensions beyond what is explicitly disclosed to achieve the desired guide wire flexibility. It would therefore have been obvious to one of ordinary skill in the art to have modified the rectangular cross-section sides in Crank such that two longer cross-section sides of the rectangular cross-section extend parallel to a longitudinal axis as taught by Heilman, as such a modification would be a simple combination of prior art elements with the predictable result of a guidewire as taught by Crank with an alternate level of flexibility that may be more desirable for a given application.
Crank additionally fails to teach the rest of the guide wire comprises stranded wire. 	However, Nakagawa teaches a guide wire wherein a stranded wire (820) extends proximally from a spring (fig. 14, par. 0083).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the single-strand guidewire portion extending proximally from the distal end spring in Crank for a stranded portion as disclosed in Nakagawa as both inventions are directed towards medical guidewires and both were well-known in the art prior the effective filing date of the claimed invention. As disclosed in Nakagawa, stranded wire provides a high degree of freedom and flexibility as well as strength (par. 0009). One having ordinary skill in the art would therefore have been motivated to modify Crank to incorporate the stranded wire extending proximally from the spring as taught by Nakagawa as doing so would predictably result in a guidewire that is strong enough to direct the nutritional probe while possessing a greater degree of flexibility than if a single-stranded wire had been used.
Response to Arguments
All arguments considered were filed 06/02/2022.
Applicant’s argument, see pg. 4 (lines 7-10), with respect to the objection to claim 7 has been fully considered and is persuasive.  The objection to claim 7 has been withdrawn. 
Applicant's arguments regarding the features of a flat-wire helical spring, see pg. 5 (line 19) – pg. 6 (line 14), have been fully considered but they are not persuasive. On pg. 6, lines 8-11, applicant states that the disclosed helical spring only lengthens when an axial tensile stress is applied that is greater than the internal prestress. However, that lengthening only occurs when applied axial stress exceeds internal prestress is true for all helical springs, including the helical spring disclosed in Crank. 
Applicant’s remarks regarding the feature that the turns of the flat-wire helical spring have a rectangular cross-section, see pg. 7 (lines 3-9), are acknowledged. Examiner notes that Crank discloses a flat-wire helical spring having a rectangular cross-section (see 35 U.S.C. 103 rejection of claim 7 above).
Applicant’s remarks regarding the feature of the rectangular cross-section having two longer cross-section sides which extend parallel to a longitudinal axis of the flat-wire helical spring, see pg. 7 (lines 10-16), are acknowledged. Examiner notes that Crank as modified by Heilman discloses this feature (see 35 U.S.C. 103 rejection of claim 7 above). 
Applicant's arguments regarding the feature that the rest of the guide wire is engaged by a few turns of the flat-wire helical spring, see pg. 6 (line 15) – pg. 7 (lines 2, 17-20), pg. 8 (lines 1-6), have been fully considered but they are not persuasive. As shown in fig. 11 of Crank, the distal end 1132 of 1130 is only engaged by a few turns of helical spring 1110 before 1132 decreases in diameter to region 1133, ceasing its engagement with helical spring 1110. Furthermore, distal end 1132 is not extended through 1110 to the insertion aid 1140 (1180 is a ribbon or wire present for shaping or safety reasons and not an extension of the rest of the guide wire; par. 0085). 
Applicant’s arguments that Crank does not disclose a helical coil spring that is under prestress to accommodate tensile stresses, see pg. 8 (lines 7-18), have been fully considered but are not persuasive. All helical springs, including those disclosed in Crank, must be under prestress in order to be resilient under applied stress. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./ 			/BHISMA MEHTA/ 
Examiner, Art Unit 3783			Supervisory Patent Examiner, Art Unit 3783